PER curiam:
1-H
Nuevamente debemos expresarnos en torno a la con-ducta del ex juez, Ledo. Fernando Campoamor Redín, por hechos que se suscitan como secuela de los casos civiles Sucesión Ramón Ortiz Ortiz y otros v. Fernando Cam-poamor Redín y otro, Caso Civil Núm. JAC89-2509, y Fernando Campoamor Redín y otro v. Héctor Ramón Ortiz y otro, Caso Civil Núm. JAC92-0036, y que motivaran nues-tra Opinión y Sentencia de 19 de enero de 1996, In re Campoamor Redín, 139 D.P.R. 909 (1996), en la que lo censu-ramos enérgicamente.
*142H-H hH
El 25 de mayo de 1994 la Comisión de Disciplina y Se-paración del Servicio de Jueces por Razón de Salud del Tribunal de Primera Instancia (en adelante Comisión) de-terminó causa probable en la queja de epígrafe, por lo cual el Procurador General Auxiliar presentó la querella corres-pondiente el 24 de junio de 1994.(1) En ésta se le imputó al licenciado Campoamor Redín haber observado una con-ducta profesional impropia.(2)
*143En relación con la controversia que hoy nos corresponde dilucidar, al licenciado Campoamor Redín se le imputaron violaciones a los Cánones XI y XII de Ética Judicial, 4L.RR.A. Ap. IV-A. Se alegó que incurrió en conflicto dein *144tereses porque intervino como juez en diversos incidentes procesales en los cuales el Ledo. Luis A. Juan compareció como abogado de una de las partes. El licenciado Juan ha-bía sido anunciado previamente por el licenciado Cam-poamor Redín como su testigo en el caso civil Sucesión Ramón Ortiz Ortiz y otros v. Fernando Campoamor Redín y otro, supra.
El licenciado Campoamor Redín fue notificado de la querella el 30 de junio de 1994. Se señaló una vista eviden-ciaría para el 25 de enero de 1995. En ésta, el querellado alegó falta de competencia de la Comisión para continuar con el proceso disciplinario, en vista de que él había cesado en sus funciones como juez superior a partir de noviembre de 1994.
La Comisión aplazó la determinación sobre si tenía com-petencia para ventilar la imputación hecha en el tercer cargo para el 28 de junio de 1995.(3) Tras la celebración de una vista, el 25 de enero de 1996 la Comisión emitió una resolución en la que determinó que tenía competencia para adjudicar los reclamos. Fundamentó su decisión en la Re-gla 37 de Procedimiento para Acciones Disciplinarias y de Separación del Servicio por Razón de Salud de los Jueces del Tribunal de Primera Instancia y del Tribunal de Ape-*145laciones de Puerto Rico, 131 D.P.R. 630, 670 (1992), según vigente en el momento de los hechos.(4)
Después que las partes expusieron sus correspondientes teorías, se desfiló prueba tanto documental como testifical. Aquilatada y ponderada la prueba, la Comisión emitió una resolución en la que hizo las siguientes determinaciones de hecho relacionadas con la controversia que hoy nos ocupa:
16. El querellado anunció al Lie. Luis A. Juan como testigo en el caso Civil Núm. JAC89-2509, Sucn. Ramón Ortiz Ortiz, et ais. v. Fernando Campoamor Redín, et ais. sobre sentencia declara-toria, injunction y daños y perjuicios en el Tribunal Superior, Sala de Ponce, allá para el 27 de noviembre de 1991 en un proyecto de acta preparado por las partes en el referido caso.
17. Durante el período comprendido entre el 27 de noviembre de 1991 y los días 17, 18 y 19 de febrero de 1993, fecha en que se celebró la vista en su fondo del referido caso, JAC89-2509, el juez querellado entendió en los siguientes procedimientos judi-ciales en los cuales el Lie. Luis A. Juan, representaba a una de las partes: El Pueblo de Puerto Rico v. Luis Antonio Ortiz Cin-tron, BVI92-G-0015, PD92-G-0079, LA92-G-0086 al 0089; El Pueblo de Puerto Rico v. José R. Rivera Torres, BLA92 G 0037, BVI92-G-0004 y el Pueblo de Puerto Rico v. José Luis Meléndez Ortega, BDC91-M-0004, BIC92-G-0013.
18. La intervención del Lie. Luis A. Juan fueron [sic] en inci-dentes procesales representando a algunas de las partes, tales como moción de señalamiento, suspensión y otras análogas, a *146excepción de los casos de El Pueblo de Puerto Rico v. José Luis Meléndez Ortega, donde se aceptó una alegación pre-acordada.
19. El 14 de julio de 1992, el Hon. Fernando Campoamor Redín, presidió una vista en el caso de El Pueblo de Puerto Rico v. José Luis Meléndez Ortega, por mutilación y amenazas, criminal núm. BIC92-G-0013 y BDC91-M-0004, donde compareció el Pueblo de Puerto Rico representado por el fiscal, Hon. Julio Vargas y el acusado personalmente y representado por el Lie. Luis A. Juan y el Lie. José M. Colón. Se informó al tribunal de un pre-acuerdo consistente en que el acusado renuncia a su derecho a juicio por jurado y habría de restituir la suma de $10,000.00 a la parte perjudicada, Sra. Celia I. Meléndez. Como consecuencia de ello, el Fiscal permitiría que el acusado for-mule alegación de culpabilidad por un delito menor compren-dido de Agresión Agravada (menos grave) y por el delito de Amenaza, para que el acusado fuera referido a la consideración del oficial probatorio para hacer un estudio e informe pre-sentencia. Se aceptó la renuncia al juicio por jurado, la alega-ción de culpabilidad formulada por el acusado y se declaró al acusado culpable y convicto por infracción del Art. 95 del Có-digo Penal, en su modalidad menos grave y por el delito de amenaza refiriéndose al acusado a la consideración del oficial probatorio para el correspondiente informe presentencia. Se se-ñaló el 15 de febrero de 1992 para el acto de dictar sentencia. 20. Durante la intervención del Lie. Luis A. Juan en los diver-sos incidentes no se levantó objeción por ninguna de las partes ni se solicitó la inhibición del Juez.
21 .La intervención del entonces Juez Campoamor Redín, en las situaciones señaladas en el Cargo Núm. Ill no violentó Canon de Etica alguno.
24. El Hon. Fernando Campoamor Redín, cesó en sus funciones de Juez Superior desde noviembre de 1994, por haber expirado el término de su cargo durante el mes de junio de 1994 y no ser renominado antes de la terminación de la próxima sesión legislativa. (Énfasis nuestro.) Resolución de 25 de enero de 1996, págs. 13-14.
Con el beneficio de las determinaciones de hecho recogi-das en el informe de la Comisión y aquilatadas las alega-ciones de las partes, luego de un análisis de los documentos que obran en autos estamos en posición de resolver.
*147HH HH f — I
En In re Liceaga, 82 D.P.R. 252, 257 (1961), decidimos que la “conducta impropia e inmoral observada por un juez puede dar lugar a su desaforo o suspensión como abogado, aun cuando a la fecha de la iniciación de los procedimientos hubiese cesado como magistrado”. (Énfasis suplido.) Es decir, resolvimos que mantenemos nuestra jurisdicción disciplinaria sobre un ex juez, independientemente de la razón por la cual éste haya cesado sus funciones como tal.
Posteriormente aprobamos las Reglas de Procedimiento para Acciones Disciplinarias y de Separación del Servicio por Razón de Salud de Jueces del Tribunal de Primera Instancia y del Tribunal de Apelaciones de Puerto Rico, 131 D.P.R. 630 (1992) (en adelante Reglas de Procedimiento), las que entraron en vigor el 24 de noviembre de 1992. La Comisión basó la determinación de que tenía competencia para continuar con el procedimiento disciplinario en la Regla 37 de Procedimiento, supra, pág. 670, la cual disponía, en su parte pertinente, lo siguiente:

Regla 37. Efecto de la renuncia

Si la querella alega conducta constitutiva de delito, negligen-cia en el desempeño de sus funciones o violación a los Cánones de Ética Judicial o del Código de Ética Profesional, la presen-tación por el juez de la renuncia al cargo no impedirá que con-tinúe el procedimiento disciplinario en su contra si la natura-leza de la conducta imputada puede dar lugar a su desaforo o suspensión de la abogacía.
De la regla citada surgía claramente que la renuncia de un juez querellado no era óbice para que continuase un proceso disciplinario iniciado en su contra, cuando la con-*148ducta imputada constituía, a su vez, causal de desaforo o suspensión temporal. (5)
Para la adecuada solución del caso que hoy nos ocupa debemos determinar si el lenguaje de la Regla 37 de Procedimiento, supra, según vigente al momento de los hechos, también aplicaba a aquellas situaciones en las que un juez querellado cesaba en sus funciones, no por razón de renuncia, sino porque el término para el cual fue nombrado expiró sin que hubiera sido renominado. Para ello, debemos interpretar dicho precepto en virtud de la reconocida norma de hermenéutica de que las leyes deben interpretarse y aplicarse en comunión con el propósito social que las inspira. No deben desvincularse del problema humano cuya solución persiguen ni descarnarse de las realidades de la vida que la sociedad misma ha proyectado sobre ellas, pues se tornaría ilusoria y se perdería en el vacío el deseo de justicia que las genera. Pueblo v. Zayas Rodríguez, supra; El Vocero de P.R. v. E.L.A., 131 D.P.R. 356, 432 (1992).
La Regla 37 de Procedimiento, supra, se aprobó con el propósito de evitar que la justicia se pudiera ver frustrada, tornando una querella en académica solamente porque el juez querellado renunció a su cargo. Esto a pesar de que la conducta alegada pudiese estar reñida con los cánones de ética profesional y dar lugar a sanciones disciplinarias.
Resulta indudable que las querellas también podrían convertirse en académicas cuando el juez querellado cesa en su cargo porque finalizó el término de su *149nombramiento.(6) En consecuencia, un magistrado que haya incurrido en conducta reñida tanto con los cánones de ética judicial como los de ética profesional, podría quedar exento de responsabilidad simplemente porque expiró su nombramiento. Ello es incompatible tanto con el propósito social de la Regla 37 de Procedimiento, supra, como con nuestra facultad inherente para reglamentar el ejercicio de la profesión de la abogacía. In re Gómez Morales, 146 D.P.R. 837 (1998).
Si bien es cierto que el texto de la Regla 37 de Procedimiento, supra, no contemplaba el cese en el desempeño de las funciones de un juez por otra razón que la renuncia, no podemos interpretarlo restrictiva ni literalmente porque esto tendría un resultado opuesto al fin social que persigue dicha norma. Por el contrario, interpretaremos liberalmente la Regla 37 de Procedimiento, supra, según vigente al momento de los hechos, para evitar que la justicia se vea frustrada cuando un magistrado querellado deja de ocupar su cargo en otros supuestos, además de la renuncia.
Por lo tanto, a tenor con nuestra facultad inherente para disciplinar y destituir jueces y tomando en consideración el fin primordial de la Regla 37 de Procedimiento, supra, resolvemos que el cese en el desempeño de las funciones como juez, ya sea por motivo de renuncia, por la no renominación o por la separación del cargo, no es óbice para que continúe el procedimiento disciplinario, si la naturaleza de la conducta imputada puede dar lugar al desaforo, a la suspensión de la abogacía o a otras medidas disciplinarias.
En conclusión, la Comisión tenía competencia para con-tinuar con el procedimiento disciplinario incoado contra el *150licenciado Campoamor Redín, a pesar de que en ese mo-mento él ya no ocupaba el cargo de juez.
IV
En la querella presentada por el Procurador General se le imputó al licenciado Campoamor Redín haber incurrido en violaciones a los Cánones XI y XII de Ética Judicial, supra, sobre Imparcialidad e Independencia Judicial.
El Canon XI, supra, establece que el juez no solamente ha de ser imparcial, sino que su conducta ha de excluir toda posible apariencia de que se está actuando a base de influencias o motivaciones impropias. El Canon XII, supra, por su parte, establece que el juez no debe en-tender en procedimiento judicial alguno, en el cual tienda a indicar prejuicio o parcialidad hacia otras personas o abogados que intervengan en el pleito o por haber prejuzgado el caso. Igualmente debe abstenerse de actuar en cualquier causa que pueda razonablemente arrojar duda sobre su imparcialidad para adjudicar o que tienda a minar la confianza pública en el sistema de justicia. El canon reitera, además, que el juez deberá abstenerse de participar en un caso, tan pronto conozca de la causa de inhibición, mediante resolución escrita en la que hará constar dicha causa, con notificación de la misma a todas las partes. Canon XII de Ética Judicial, supra.(7)
*151Estos preceptos son similares a la Sec. 455(a) del Código Judicial Federal, 28 U.S.C. see. 455, que establece que cualquier juez o magistrado de los Estados Unidos deberá inhibirse de entender en procedimientos en los cuales su imparcialidad pueda ser razonablemente cuestionada. El estándar utilizado en el ámbito federal para la aplicación de este estatuto es uno objetivo: si una persona razonable, con conocimiento de todas las circunstancias, tendría dudas sobre la imparcialidad de juez. Véase 13A Wright, Miller & Cooper, Federal Practice and Procedure: Jurisdiction and Related Matters Sec. 3549, pág. 499 (supl. 1998); Feminist Women’s Health Center v. Codispoti, 69 F.3d 399, 400 (9no Cir. 1995); Moideen v. Gillespie, 55 F.3d 1478, 1482 (9no Cir. 1995); Yagman v. Republic Ins. 987 F.2d 622, 626 (9no Cir. 1993); United States v. Greenough, 782 F.2d 1556, 1558 (11mo Cir. 1986); State of Idaho v. Freeman, 478 F. Supp. 33, 35 (1979).
*152Estos valores también han sido plasmados en las Reglas de Procedimiento Civil. La Regla 63.1(e) de Procedimiento Civil, 32 L.P.R.A. Ap. III, establece las causas para solicitar la inhibición de un juez. Este precepto dis-pone que deberá inhibirse un juez, a su propia iniciativa o a recusación de parte, entre otras razones, por estar interesado en el resultado del caso o tener prejuicio o parcialidad personal hacia cualquiera de las partes o sus abogados, o “por cualquier otra causa que pueda razonablemente arrojar dudas sobre su imparcialidad para adjudicar o que tienda a minar la confianza pública en el sistema de justicia”. (Énfasis suplido.)
Un análisis ponderado de los documentos que obran en autos nos lleva a concluir que la Comisión no erró al deter-minar que el licenciado Campoamor Redín no adjudicó de-recho alguno que favoreciera a los clientes del Ledo. Luis A. Juan. Esto a pesar de que el querellado intervino como juez en casos en los que el licenciado Juan comparecía como abogado. No obstante, discrepamos de su determina-ción de que no se configuró violación a canon alguno.
 Reiteradamente hemos resuelto que los jueces no deben aceptar encomiendas o labores que pongan en riesgo la imagen de imparcialidad y sobriedad que enaltece a la Judicatura ni que arrojen dudas acerca de su capacidad para actuar con ecuanimidad. In re Campoamor Redín, supra, pág. 924; Pueblo v. Robles González, 125 D.RR. 750, 766 esc. 7 (1990); Pueblo v. Miranda Marchand, 117 D.P.R. 303 (1986). Según hemos expresado, “al impartir justicia debe ser preocupación de todo juez no sólo resolver de acuerdo con la ley y los dictados de su conciencia, sino tam-bién transmitirle a las partes el convencimiento de que verdaderamente han tenido un día en corte”. Emanuelli Fontánez v. Emanuelli Suro, 87 D.P.R. 380, 385 (1963).
El licenciado Campoamor Redín violó los Cánones XI y XII de Ética Judicial, supra, al colocarse en una posición en la que su imparcialidad pudo ser razonable-*153mente cuestionada. Su imprudencia fue lesiva a la con-fianza pública en el sistema de justicia, ya que, si bien es cierto que pudo hacer abstracción de su propio beneficio y resolver conforme a derecho, también debió velar por que la balanza en que se pesan los derechos de los ciudadanos estuviese libre de sospechas. Valentín v. Torres, 80 D.P.R. 463, 482 (1958). Consideramos que el licenciado Cam-poamor Redín tenía el deber ético de abstenerse de parti-cipar en incidentes procesales en los que el Ledo. Luis A. Juan compareciese como abogado, para evitar mancillar la imagen de la Judicatura. Así lo requerían la prudencia y el buen juicio.
La conducta del licenciado Campoamor Redín estuvo reñida, además, con el Canon 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. Éste postula que los abogados —y los jueces también son abogados— deben evitar hasta la apariencia de conducta profesional impropia. He-mos expresado que en casos donde la ley o la reglamentación no prohíba una actuación o intervención como abogado, el buen juicio aconseja que, para evitar aun la apariencia de conducta impropia o conflicto de intereses, se abstenga de intervenir en los mismos. In re Colón Ramery, 133 D.P.R. 555 (1993); In re Carreras Rovira y Suárez Zayas, 115 D.P.R. 778, 785 (1984). La infracción de dicho canon podría incluso conllevar la suspensión temporal o el desaforo del ejercicio de la profesión.
V
Por todo lo anteriormente expuesto, merece el Ledo. Fernando Campoamor Redín, otra vez, nuestra más enér-gica censura y apercibimiento de que no toleraremos futu-ras actuaciones que frustren la fe y minen la confianza del Pueblo en el sistema de justicia y en la profesión legal en general, ahora, desde su nuevo rol como representante legal.
*154Se dictará sentencia de conformidad.
El Juez Asociado señor Rebollo López disintió por enten-der que lo que resulta procedente es archivar la queja sin ulterior trámite. El Juez Presidente señor Andréu García está inhibido.

 Por haber sido presentada en esta fecha, el proceso disciplinario se llevó a cabo al amparo del procedimiento adoptado mediante la Ley Núm. 64 de 6 de sep-tiembre de 1992, según enmendada, 4 L.P.R.A. sec. 232, y por consiguiente, al am-paro de las Reglas de Procedimiento para Acciones Disciplinarias y de Separación del Servicio por Razón de Salud de los Jueces del Tribunal de Primera Instancia y del Tribunal de Apelaciones de Puerto Rico.


 Al licenciado Campoamor Redín se le imputó lo siguiente:

“PRIMER CARGO

“El Hon. Femando Campoamor Redín incurrió en conducta altamente impro-pia, detrimental al buen nombre y dignidad del cargo de juez que ocupa, cuando allá para los meses de julio y agosto de 1989, tomándose atribuciones que no le corres-pondían, dispuso de propiedad ajena sin la debida autorización de su legítimo dueño. Con sus actos, el señor querellado propició en la referida fecha, que el Municipio de Aibonito llevar a[sic] cabo una extracción de cascajo o tosca en la ladera de una montaña ubicada dentro de la finca propiedad de la Sucesión Ortiz, en el Barrio Llanos de Aibonito, sin permiso de sus dueños.
“El comportamiento del querellado, según antes expuesto, viola el Canon XXVI de Etica Judicial que obliga a los jueces a actuar en todo momento de forma y ma-nera que enaltezca el honor tradicional de la judicatura [sic], el Canon IV de Etica Judicial que obliga a los jueces a actuar en todo momento de forma y manera que enaltezca el honor tradicional de la judicatura; el Canon IV de Ética Judicial que requiere de todo juez que vele por que la conducta de sus compañeros jueces —y principalmente la propia— se ajuste a los Cánones de Etica tanto en su proceder personal como en el desempeño de las funciones judiciales; el Canon VIII de Etica Judicial que establece la sabia admonición de que los jueces deben evitar toda acti-vidad que le reste dignidad a su posición como Juez o que origine notoriedad inde-seable; y el Canon I de Etica Judicial que enuncia el principio rector de que los jueces, conscientes de la posición que ocupan en la sociedad y de la trascendencia de su misión, deben velar por que sus actuaciones respondan a normas de conducta que honren la integridad e independencia de su ministerio y estimulen el respeto y la confianza de la judicatura.

“SEGUNDO CARGO

“El Hon. Femando Campoamor Redín, incurrió en conducta impropia y repro-chable, en menoscabo de la dignidad y honorabilidad inherentes a su alta investí-*143dura de Juez del Tribunal de Primera Instancia de Puerto Rico, cuando allá para finales del mes de septiembre de 1989, en el Barrio Llanos de Aibonito, ordenó cavar tres (3) trincheras de quince (15) pies de ancho por cincuenta (50) pies de largo y con una profundidad de ocho (8) pies en la finca de la Sucesión Ortiz; cuyas trincheras se hicieron con el propósito de enterrar más de veinte mil (20,000) pollos propiedad del señor querellado, los cuales perecieron en el negocio de éste a consecuencia del Hu-racán Hugo.
“El señor querellado ordenó cavar dichas trincheras en la finca propiedad de la Sucesión Ortiz, sin la debida autorización de sus dueños y a pesar de contar con suficiente terreno en una finca contigua de su propiedad, el cual podía destinar para igual propósito, como en efecto lo hizo una vez la Sucesión Ortiz ordenó tapar las trincheras abiertas en su finca.
“Al actuar así, el señor querellado se apartó de la norma de conducta de hono-rabilidad y respeto a la que deben someterse todos los actos de un Juez, tanto en su proceder personal como en el desempeño de las funciones judiciales, violando, por consiguiente, los Cánones I, VIII, XXVI de Etica Judicial.

“TERCER CARGO

“El Hon. Fernando Campoamor Redín incurrió en conducta profesional impro-pia cuando, en el desempeño de sus funciones judiciales, entendió en diversos inci-dentes procesales en los cuales una de las partes estaba representada legalmente por un abogado que había sido anunciado previamente como su testigo en una causa privada o particular.
“El señor querellado anunció al Ledo. Luis A. Juan como testigo en el caso civil núm. JAC 89-2509, Sucesión Ramón Ortiz Ortiz, et al. v. Femando Campoamor Redín, et al., sobre sentencia declaratoria, injunction y daños y perjuicios, en el Tribunal Superior, Sala de Ponce, allá para el 27 de noviembre de 1991, en un pro-yecto de acta preparado por las partes en el referido caso. Durante el período com-prendido entre esa fecha y los días 17, 18 y 19 de febrero de 1993, fecha en que se celebró la vista en su fondo del referido caso JAC-89-2509, consolidado con el JAC-92-0036, Fernando Campoamor, et al. v. Héctor Ramón Ortiz, et al. sobre incumpli-miento de contrato y daños y perjuicios, el señor querellado entendió en los siguien-tes procedimientos judiciales en los cuales el Ledo. Luis A. Juan representaba a una de las partes: El Pueblo de Puerto Rico v. Luis Antonio Ortiz Cintrón, BVT 92g0015, PD92G0079, LA92G0086 al 0089; El Pueblo de Puerto Rico v. José R. Rivera Torres, BLA92G0037, BVI92G0004, y El Pueblo de Puerto Rico v. José Luis Meléndez Ortega, BDC91M0004, BIC92G0013.
“El comportamiento del querellado, según antes expuesto, viola los Cánones XI y XII de Etica Judicial, los cuales requieren, por un lado, que el Juez ‘no solamente ha de ser imparcial, sino que su conducta ha de excluir toda posible apariencia de que es susceptible de actuar a base de influencias ... ‘extrañas a los méritos del caso; y por el otro, que el Juez se inhiba de participar en procedimientos judiciales en los cuales pudiera tener prejuicio o parcialidad hacia cualquiera de los abogados que intervengan en el caso o cuando concurre cualquier ‘causa que pueda razonable-mente arrojar dudas sobre su imparcialidad para adjudicar o que tienda a minar la confianza pública en el sistema de justicia.’ ” Resolución de la Comisión de Disciplina y de Separación del Servicio por Razón de Salud de Jueces del Tribunal de Primera Instancia de 25 de enero de 1996, págs. 1-4.
*144En cuanto a los Cargos I y II, la Comisión de Disciplina y de Separación del Servicio por Razón de Salud de Jueces del Tribunal de Primera Instancia (en ade-lante Comisión) determinó que estos cargos resultaron debidamente juzgados y ad-judicados mediante sentencia en los casos consolidados Sucesión Ramón Ortiz Ortiz y otros v. Fernando Campoamor Redín y otro, Caso Civil Núm. JAC89-2509, y Fernando Campoamor Redín y otro v. Héctor Ramón Ortiz y otro, Caso Civil Núm. JAC92-0036, por lo cual se estimarían fuera de controversia y serían adjudicados sumariamente por la Comisión. Sólo sería objeto de prueba lo concerniente al tercer cargo.
Es menester señalar que nosotros nunca nos hemos pronunciado sobre los Car-gos I y II, los cuales, según la determinación de hecho Núm. 23 de la Resolución de la Comisión de 25 de enero de 1996, pág. 14, son constitutivos de los delitos de apro-piación ilegal agravada, usurpación y daños agravados, 33 L.P.R.A. sees. 4272, 4283 y 4286, respectivamente. La Comisión, aún reconociendo la gravedad de los hechos imputados, solamente recomendó censurar al querellado, en atención a que fue la parte perdidosa en el caso civil. En el informe de la Comisión se analizan los tres (3) cargos en conjunto.


 La Comisión conservó la competencia en los cargos I y II.


 El 14 de julio de 1995 enmendamos algunas de las Reglas de Procedimiento para Acciones Disciplinarias y de Separación de Servicio por Razón de Salud de Jueces del Tribunal de Primera Instancia y del Tribunal de Circuito de Apelaciones de Puerto Rico, entre éstas, la Regla 37 (4 L.P.R.A. Ap. XV-A). Tras la enmienda, dicho precepto dispuso, en su parte pertinente, de la manera siguiente:
“La presentación por el juez de la renuncia al cargo o la expiración del término de un nombramiento no impedirá que continúe el procedimiento disciplinario en su contra a los efectos de determinar si la conducta imputada amerita la recomendación de que se impongan medidas disciplinarias contra el querellado como abogado.”
A pesar que la Comisión emitió su resolución el 25 de enero de 1996, cuando la norma enmendada ya había entrado en vigor, ésta no es de aplicación a los hechos ante nuestra consideración, debido a que la querella contra el licenciado Campoamor Redín se presentó el 24 de junio de 1994 y éste cesó en sus funciones como juez en noviembre de 1994. Por lo tanto, para la solución del caso ante nuestra considera-ción, utilizaremos la Regla 37 de Procedimiento para Acciones Disciplinarias y de Separación de Servicio por Razón de Salud de Jueces del Tribunal de Primera Ins-tancia y del Tribunal de Apelaciones de Puerto Rico, 131 D.P.R. 630 (1992) (en ade-lante Regla 37 de Procedimiento) según disponía antes de ser enmendada.


 Cabe señalar que la acción disciplinaria llevada a cabo contra el ex Juez licenciado Campoamor Redín, que culminó con una censura enérgica y advertencia contra futuras actuaciones, se llevó a cabo al amparo de la See. 24 de la Ley Núm. 11 de 24 de julio de 1952, según enmendada, 4 L.P.R.A. sec. 232, y la Regla 13 del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. I-A (ed. 1994). En la nota al calce Núm. 2 del caso In re Campoamor Redín, 139 D.P.R. 909 (1996), específicamente indicamos que las Reglas de Procedimiento no eran de aplicación a dicho caso.


 Véase Nogueras v. Hernández Colón (2), 127 D.P.R. 638 (1991), sobre la expiración de los términos de los nombramientos de los jueces.


 Los Cánones XI y XII de Ética Judicial, 4 L.P.R.A. Ap. IV-A, establecen lo siguiente:

“Canon XI. Imparcialidad; conducta

“El Juez no solamente ha de ser imparcial, sino que su conducta ha de excluir toda posible apariencia de que es susceptible de actuar a base de influencias de personas, grupos o partidos, o de ser influido por el clamor público, por consideracio-nes de popularidad o notoriedad, o por motivaciones impropias. Ha de tener siempre presente que su único empeño debe ser el de impartir justicia de conformidad con el Derecho aplicable, con absoluta ecuanimidad, y sin preocuparle el reconocimiento que pueda darse a su labor, ni la crítica injusta.
“El Juez hará todo lo posible para que los funcionarios y empleados del tribunal que actúen bajo su dirección actúen de conformidad con estos principios en la medida en que sean aplicables a sus labores.”

*151
“Canon XII. Limitaciones; inhibición

“El Juez no debe entender en procedimiento'judicial alguno en que la ley le prohíba actuar, incluyendo, pero sin limitarse a cualesquiera de los casos siguientes:
“(a) Por tener prejuicio o parcialidad hacia cualesquiera de las personas o abo-gados que intervengan en el pleito o por haber prejuzgado el caso.
“(b) Por estar directa o indirectamente interesado en el resultado del caso.
“(c) Por haber sido abogado o asesor de cualesquiera de las partes o de sus abogados en la materia en controversia, o fiscal en una investigación o procedimiento criminal en el que los hechos fueron los mismos presentes en el caso ante su consideración.
“(d) Por haber presidido el juicio del mismo caso en un tribunal inferior o por haber actuado como magistrado a los fines de expedir la orden de arresto o citación para determinar causa probable en la vista preliminar de un procedimiento criminal.
“(e) Por existir parentesco de consanguinidad o afinidad dentro del cuarto grado con el acusado, con la víctima del delito, con el abogado defensor o el fiscal o con un miembro del jurado en un procedimiento criminal, o con cualesquiera de las partes o sus abogados en un procedimiento civil.
“(f) Por intervenir en el procedimiento ante él una persona natural que le haya facilitado o gestionado algún préstamo, o una persona jurídica que le haya facilitado o gestionado algún préstamo en el que no se hayan dispensado las garantías o con-diciones usuales.
“(g) Por cualquier otra causa que pueda razonablemente arrojar dudas sobre su imparcialidad para adjudicar o que tienda a minar la confianza pública en el sistema de justicia.
“El Juez deberá inhibirse tan pronto conozca de la causa de inhibición mediante resolución escrita en la que hará constar dicha causa, con notificación de la misma a todas las partes.”